        Case 1:18-cv-03233-WFK-SMG Document 28 Filed 07/23/19 Page 1 of 1 PageID #: 70
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________


                       Mordechai Atlas                             )
                             Plaintiff                             )
                                v.                                 )      Case No.      1:18-cv-03233
        Equifax Information Services, LLC, et al.                  )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Mordechai Atlas                                                                                                      .


Date:          07/23/2019
                                                                                             Attorney’s signature


                                                                                           David P. Force, Esq.
                                                                                         Printed name and bar number
                                                                                            Stein Saks, PLLC
                                                                                           285 Passaic Street
                                                                                          Hackensack, NJ 07601

                                                                                                   Address

                                                                                        dforce@steinsakslegal.com
                                                                                               E-mail address

                                                                                              (201) 282-6500
                                                                                              Telephone number

                                                                                              (201) 282-6501
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
